Citation Nr: 0533545	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1956.

This case was previously remanded by the Board.  The case has 
been returned for further appellate consideration.




FINDINGS OF FACT

1.  A chronic headache disability was not manifest during 
service and is not attributable to service.

2.  Disability due to headaches are not related to a service 
connected disease or injury.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Disability due to headaches are not proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2002.

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


SERVICE CONNECTION

The veteran has appealed the denial of service connection for 
a headache disability.  In essence, he asserts that he was 
exposed to ship gun noise during service and that he 
developed headaches ever since or that the headaches are due 
to his tinnitus. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed post service when all 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may be granted for disability that is 
proximately due to of the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase in disability.  

The Board accepts that a layman is competent to report that 
they have headaches. Furthermore, they are competent to 
report when headaches started.  The Board accepts that the 
veteran experienced some headaches during service.  
38 U.S.C.A. § 1154 (West 2002).  Headaches are a condition 
that may be noted by a layman.  Savage v. Gober, 10 Vet. App. 
488 (1997).  However, a layman is not competent to establish 
the etiology of a headache disability or to establishes that 
the headaches experienced 50 years after service are the same 
headaches experienced in service, as that requires medical 
expertise.  

In this regard, a headache disability was not identified or 
diagnosed during service.  At time of separation, the 
discharge examination disclosed that the neurological system 
was normal.  Following service, there is a remarkable gap in 
the evidence regarding independent verification or 
identification of a headache disability and there is no 
competent evidence, other than the veteran's remote post 
service statements, linking a chronic headache disability to 
service.  In regard to etiology, there is no competent 
evidence linking any degree of headache disability to trauma, 
acoustic trauma, any element of service or a service-
connected disease or injury.  The veteran is not a medical 
professional and his own opinion regarding etiology is not 
competent.

Rather when addressed in June 2005, the examiner established 
that he had reviewed the file and conducted an examination.  
The examiner documented the characteristics of the headaches 
and specifically opined that the headaches were not due to 
tinnitus.  Furthermore, the examiner determined that the more 
likely cause or causes were orthostatic hypotension, 
dizziness or fluid in the sinuses.  Although the veteran has 
reported that he had headaches during service, there is no 
competent evidence of orthostatic hypotension, a sinus 
disability, or dizziness during service.  It was very clear 
that the examiner concluded that there was a relationship to 
medication that the veteran was taking, and that medication 
was started decades after separation from service.  In 
essence, the current headaches were due to known causes and 
such causes were not present during service; therefore, the 
post service headaches are unrelated to the undocumented 
reports of headaches during service. 

In sum, there is no competent evidence linking headaches to a 
service-connected disease or injury and there is no competent 
evidence linking his current disability due to any incident 
of service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 
 

ORDER

Service connection for a headache disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


